UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 12-1839


In re:   TIMOTHY JARED AUSTIN,

                      Petitioner.



                 On Petition for Writ of Mandamus.
                        (No. 1:11-cv-00892)


Submitted:   August 16, 2012                 Decided:   August 20, 2012


Before KING and THACKER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Timothy Jared Austin, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Timothy Jared Austin petitions for a writ of mandamus,

alleging the district court has unduly delayed acting on his 28

U.S.C. § 2254 (2006) petition.             He seeks an order from this

court directing the district court to act.                Although we find

that mandamus relief is not warranted because the delay is not

unreasonable, we deny the mandamus petition without prejudice to

the filing of another mandamus petition if the district court

does not act expeditiously.        We grant leave to proceed in forma

pauperis.      We dispense with oral argument because the facts and

legal    contentions    are   adequately    presented    in    the    materials

before   the    court   and   argument   would   not    aid   the    decisional

process.



                                                              PETITION DENIED




                                     2